Sentinel Funds Classes A, C, I, R3, R6 and S Supplement dated March 6, 2015 to the Statement of Additional Information, dated March 30, 2014, as supplemented December 23, 2014 Results of March 2, 2015 Shareholder Meeting of Sentinel Group Funds, Inc. Sentinel Balanced Fund Sentinel Common Stock Fund Sentinel Georgia Municipal Bond Fund Sentinel Government Securities Fund Sentinel International Equity Fund Sentinel Low Duration Bond Fund Sentinel Mid Cap Fund Sentinel Multi-Asset Income Fund Sentinel Small Company Fund Sentinel Sustainable Core Opportunities Fund Sentinel Sustainable Mid Cap Opportunities Fund Sentinel Total Return Bond Fund At a special meeting of shareholders of Sentinel Group Funds, Inc. (the “Corporation”, and each series, a “Fund”) held on March 2, 2015 (the “Shareholder Meeting”), shareholders of the Corporation and of each of the Funds listed above approved the following changes to the Funds: Directors Elected to the Corporation’s Board of Directors Shareholders of the Corporation have elected Mehran Assadi, Thomas H. Brownell, Gary Dunton and John Pelletier as Directors. Messrs.
